DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim to priority in Application No. PCT/JP2016/060740, filed March 31, 2016, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2, and therefore Claims 3-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, it is unclear what is required by the statement “0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu”. For example, it is unclear if a composition with 10%Cu and also 10%Ni by mass would read on the claimed limitation, or if the claim requires the sum of both Ni and Cu to be within the range of 0.01-10.0% by mass. Examiner interprets that, wherein both Ni and Cu are present in the composition, that the sum of Ni and Cu is required to be 0.01% by mass or more and 10.0% by mass or less.
Claim Rejections - 35 USC § 101/35 USC § 112 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16-19 of the claimed invention are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, while the claim preamble is directed to a method, the claim limitations fail to set forth any method limitations steps. To be clear, the claim limitations are directed to the use of a composition, but no method steps are actively claimed.
Claims 8 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding Claims 8 and16-19, the claims recite a method of adjusting a corrosion rate and using a composition, but without any active, positive steps delimiting how the adjusting of the corrosion rate is actually practiced, or how the composition is actually used.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (CN 104004950 A, cited by Applicant in IDS filed December 19, 2018, see English Machine translation).
Regarding Claim 1, Sun discloses a degradable Mg alloy (“environmentally friendly easily soluble magnesium alloy product” [0013]) comprising: 
3.9% by mass or more and 14.0% by mass or less of Al and 0.1% by mass or more and 0.6% by mass or less of Mn; 
0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu; and 
the balance composed of Mg and inevitable impurities (see examples 9, 11, and 12 from Table in para. [0108] and [0109] in original CN patent; for example, see example 11 comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Cu). 
 
Regarding Claim 2, Sun discloses a degradable Mg alloy (“environmentally friendly easily soluble magnesium alloy product” [0013]) comprising: 
3.9% by mass or more and 14.0% by mass or less of Al and 0.1% by mass or more and 0.6% by mass or less of Mn, and 0.0% by mass or more and 1.0% by mass or less of Zn; 
0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu; and 
the balance composed of Mg and inevitable impurities (see examples 9 and 11 from Table in para. [0108] and [0109] in original CN patent; for example, see example 11 comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Cu).

Regarding Claim 3, Sun discloses wherein the content of Ni is 0.01% by mass or more and 7.0% by mass or less (see examples 9, 11 and 12 from Table in para. [0108] and [0109] in original CN patent; for example, see example 11 comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Cu).

Regarding Claim 4, Sun discloses wherein the content of Ni is 0.01% by mass or more and 0.3% by mass or less (see examples 9 and 12 from Table in para. [0108] and [0109] in original CN patent; for example, see example 9 comprising 8.0% Al, 0.1%Zn, 0.5% Mn, 0.016% Ni and 0.15% Cu).

Regarding Claim 5, Sun discloses wherein the content of Cu is 1.0% by mass or more and 10.0% by mass or less (see example 9 from Table in para. [0108] and [0109] in original CN patent, comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Ni).

Regarding Claim 6, Sun discloses wherein the content of Cu is 1.5% by mass or more and 7.0% by mass or less (see example 9 from Table in para. [0108] and [0109] in original CN patent, comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Ni).

Regarding Claim 9, Sun discloses wherein the content of Ni is 0.01% by mass or more and 7.0% by mass or less (see examples 9 and 11 from Table in para. [0108] and [0109] in original CN patent; for example, see example 11 comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Cu).

Regarding Claim 10, Sun discloses wherein the content of Ni is 0.01% by mass or more and 0.3% by mass or less (see example 9 from Table in para. [0108] and [0109] in original CN patent; for example, see example 9 comprising 8.0% Al, 0.1%Zn, 0.5% Mn, 0.016% Ni and 0.15% Cu).

Regarding Claim 11, Sun discloses wherein the content of Cu is 1.0% by mass or more and 10.0% by mass or less (see example 9 from Table in para. [0108] and [0109] in original CN patent, comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Ni).

Regarding Claim 12, Sun discloses wherein the content of Cu is 1.0% by mass or more and 10.0% by mass or less (see example 9 from Table in para. [0108] and [0109] in original CN patent, comprising 4.0% Al, 0.1%Zn, 0.3% Mn, 0.5% Ni and 3.0% Ni).

Claim(s) 1-4 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilks (US 20160024619 A, cited in the IDS filed December 19, 2018).
Regarding Claim 1, Wilks discloses a degradable Mg alloy (“magnesium alloy suitable for use as a corrodible downhole article” Abstract) comprising: 
3.9% by mass or more and 14.0% by mass or less of Al and 0.1% by mass or more and 0.6% by mass or less of Mn; 
0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu; and 
the balance composed of Mg and inevitable impurities (see Table 5, composition A2-A4, A6-A10, A18-A20 and A22). 
 
Regarding Claim 2, Wilks discloses a degradable Mg alloy (“magnesium alloy suitable for use as a corrodible downhole article” Abstract) comprising: 
3.9% by mass or more and 14.0% by mass or less of Al and 0.1% by mass or more and 0.6% by mass or less of Mn, and 0.0% by mass or more and 1.0% by mass or less of Zn; 
0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu; and 
the balance composed of Mg and inevitable impurities (see Table 5, A2-A4, A6-A10, and A18-A20).

Regarding Claims 3 and 9, Wilks discloses wherein the content of Ni is 0.01% by mass or more and 7.0% by mass or less (see Table 5, composition A2-A4, A6-A10, A18-A20 and A22).

Regarding Claims 4 and 10, Wilks discloses wherein the content of Ni is 0.01% by mass or more and 0.3% by mass or less (see Table 5, composition A2-A3, A6-A8, A18 and A22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 104004950 A, cited by Applicant in IDS filed December 19, 2018, see English Machine translation). 
Regarding Claim 8, Sun discloses the alloy of Claim 4 (see rejection of Claim 4 over Sun above). Sun further discloses wherein Cu improves the solubility (one of ordinary skill in the art would recognize that solubility reads on the broadest most reasonable interpretation of corrosion rate) of the alloy and therefore adjusted to values of 0.15%-5.0% (see para. [0058]). One of ordinary skill in the art would appreciate that adjusting the amount of Cu in order to improve the solubility (corrosion rate) of the 

Regarding Claims 16 and 17, Sun discloses the alloy of Claim 6 and of Claim 10 (see rejection of Claim 6 and of Claim 10 over Sun above). Sun further discloses wherein Cu improves the solubility (one of ordinary skill in the art would recognize that solubility reads on the broadest most reasonable interpretation of corrosion rate) of the alloy and therefore adjusted to values of 0.15%-5.0% (see para. [0058]). One of ordinary skill in the art would appreciate that adjusting the amount of Cu in order to improve the solubility (corrosion rate) of the Mg alloy read on the claim limitations wherein the corrosion rate (solubility) has been adjust by modifying the Cu content to a particular range (for example, 3wt% - see example 11 in Table of para. [0108]-[0109]).

Regarding Claims 18 and 19, Sun discloses the alloy of Claim 2 and of Claim 3 (see rejection of Claim 2 and of Claim 3 over Sun above). Sun further discloses wherein Cu improves the solubility (one of ordinary skill in the art would recognize that solubility reads on the broadest most reasonable interpretation of corrosion rate) of the alloy and therefore adjusted to values of 0.15%-5.0% (see para. [0058]). One of ordinary skill in the art would appreciate that adjusting the amount of Cu in order to improve the solubility (corrosion rate) of the Mg alloy read on the claim limitations wherein the corrosion rate (solubility) has been adjust by modifying the Cu content to a particular range of 1.5-7.0% (for example, 3wt% - see example 11 in Table of para. [0108]-[0109]).

Claim 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilks (US 20160024619 A, cited in the IDS filed December 19, 2018).
Regarding Claim 1, Wilks discloses a degradable Mg alloy (“magnesium alloy suitable for use as a corrodible downhole article” Abstract) comprising: 
3.9% by mass or more and 14.0% by mass or less of Al and 0.1% by mass or more and 0.6% by mass or less of Mn, and
0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu; and 


Regarding Claim 2, Wilks discloses a degradable Mg alloy (“magnesium alloy suitable for use as a corrodible downhole article” Abstract) comprising: 
3.9% by mass or more and 14.0% by mass or less of Al and 0.1% by mass or more and 0.6% by mass or less of Mn, and 0.0% by mass or more and 1.0% by mass or less of Zn; 
0.01% by mass or more and 10.0% by mass or less of Ni, Cu, or both of Ni and Cu; and 
the balance composed of Mg and inevitable impurities (“in a second embodiment...comprises (a) 0.01-10 wt% of an element selected from the group consisting of Ni…Cu and combinations thereof, (b) 1-15wt% Al, (c) 0.1-1wt% Mn, and (d) optionally at least one of Zn” [0025]; “when the alloy comprises Zn, it is particularly in an amount of 0.1-3wt%, more particularly 0.2-2.5wt%” [0028]; see Table 5, composition A2-A4, A6-A10, A18-A20 and A22; additionally, the term optional Zn reads on the amount inclusive of 0.0%; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05). 

Regarding Claims 3 and 9, Wilks discloses wherein the content of Ni is 0.01% by mass or more and 7.0% by mass or less (“Ni in an amount of…particularly 0.01% and 3% by weight” [0029]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05; see Table 5, composition A2-A4, A6-A10, A18-A20 and A22).



Regarding Claims 5, 6, and 11, Wilks discloses wherein the content of Cu is (Claim 5 and Claim 11) 1.0% by mass or more and 10.0% by mass or less, or further, (Claim 6) 1.5% by mass or more and 7.0% by mass or less (“0.01-10 wt% of an element selected from the group consisting of…Cu” [0025]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 2144.05).  

Regarding Claims 7 and 13-15, Wilks discloses wherein a degradable structural member may consist essentially of the degradable Mg alloy (“fracking ball consists essentially of the magnesium alloy” [0041]). While Wilks does not disclose wherein the degradable structural member consists of the degradable Mg alloy, it would have been obvious to one of ordinary skill in the art to have done so in order to make a component which does not need further processing such as bonding or welding with other alloys, and in order to fully degrade the entire member at the same rate. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).  

Regarding Claim 12, Wilks discloses wherein the content of the corrosive element may be 0.01-10wt% and a combination of Ni and Cu (“0.01-10 wt% of an element selected from the group consisting of Ni…Cu and combinations thereof” [0028]). Wilks further discloses wherein it is preferable to have Ni in an amount of 0.01% by mass or more and 7.0% by mass or less (“Ni in an amount of…particularly 0.01% and 3% by weight” [0029]; In the case where the claimed ranges “overlap or lie inside ranges disclosed 

Regarding Claims 8 and 17, Wilks discloses a method of adjusting the corrosion rate of a degradable structural member (“magnesium alloy…as a corrodible downhole article…corrosion rate of at least 50mg/cm2/day” Abstract), wherein the corrosion rate is adjusted by the content of Ni or Cu in the degradable structural member using the degradable Mg alloy (“particularly comprises an element selected from…Ni…Cu…promote the corrosion of the alloy…in an amount of between 0.01% and 15% by weight…particularly between 0.1% and 10% by weight…more particularly between 0.2% by weight and 8% by weight” [0016]; “0.01-10 wt% of an element selected from the group consisting of…Ni…Cu…combinations thereof” [0025]; see para. [0038] disclosing the preferred ranges for corrosion rates; one of ordinary skill in the art would appreciate that adjusting the amount of the element selected to promote corrosion resistance such that the Mg alloy achieves a particular range of corrosion rate reads on the claimed limitation requiring the adjustment of the content of Ni or Cu to adjust the corrosion rate; “increased corrosion level achieved…nickel has been added…higher nickel content resulting in a higher corrosion rate” [0076]; “addition of nickel to these magnesium-aluminum alloys significantly increases the corrosion rate of the alloys” [0081]; see also Table 6; “for the magnesium-aluminium alloys, the addition of nickel…significantly increases the corrosion rate of the alloy…increase in corrosion rate is substantially proportional to the amount of added nickel. This can provide the further feature that the corrosion rate of 

Regarding Claim 16, Wilks discloses a method of adjusting the corrosion rate of a degradable structural member (“magnesium alloy…as a corrodible downhole article…corrosion rate of at least 50mg/cm2/day” Abstract), wherein the corrosion rate is adjusted by the content of Ni or Cu (“particularly comprises an element selected from…Ni…Cu…promote the corrosion of the alloy…in an amount of between 0.01% and 15% by weight…particularly between 0.1% and 10% by weight…more particularly between 0.2% by weight and 8% by weight” [0016]; “0.01-10 wt% of an element selected from the group consisting of…Cu” [0025]; see para. [0038] disclosing the preferred ranges for corrosion rates; one of ordinary skill in the art would appreciate that adjusting the amount of the element selected to promote corrosion resistance such that the Mg alloy achieves a particular range of corrosion rate reads on the claimed limitation requiring the adjustment of the content of Cu to adjust the corrosion rate) in the degradable structural member using the degradable Mg alloy of Claim 6 (see above, rejection of Claim 6).  Additionally, Wilks teaches wherein increasing the Ni content, a disclosed corrosion promoter (see para. [0016]) increases the corrosion rate (“increased corrosion level achieved…nickel has been added…higher nickel content resulting in a higher corrosion rate” [0076]; “addition of nickel to these magnesium-aluminum alloys significantly increases the corrosion rate of the alloys” [0081]; see also Table 6; “for the magnesium-aluminium alloys, the addition of nickel…significantly increases the corrosion rate of the alloy…increase in corrosion rate is substantially proportional to the amount of added nickel. This can provide the further feature that the corrosion rate of these alloys is therefore "tunable" and alloys with specific desirable corrosion rates, or ranges of particular corrosion rates, can be produced” [0084]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that increasing, and therefore adjusting, the Cu content, another preferred element for promoting corrosion, would have the same effects of similarly adjusting and increasing the corrosion rate of the alloy.

Regarding Claim 18, Wilks discloses a method of adjusting the corrosion rate of a degradable structural member (“magnesium alloy…as a corrodible downhole article…corrosion rate of at least 50mg/cm2/day” Abstract), wherein the corrosion rate is adjusted by the content of Ni or Cu in the degradable structural member using the degradable Mg alloy (“particularly comprises an element selected from…Ni…Cu…promote the corrosion of the alloy…in an amount of between 0.01% and 15% by weight…particularly between 0.1% and 10% by weight…more particularly between 0.2% by weight and 8% by weight” [0016]; “0.01-10 wt% of an element selected from the group consisting of…Ni…Cu…combinations thereof” [0025]; see para. [0038] disclosing the preferred ranges for corrosion rates; one of ordinary skill in the art would appreciate that adjusting the amount of the element selected to promote corrosion resistance such that the Mg alloy achieves a particular range of corrosion rate reads on the claimed limitation requiring the adjustment of the content of Ni or Cu to adjust the corrosion rate) using the degradable Mg alloy according to claim 2 (see claim 2 rejection above), wherein the content of Cu is 1.5% by mass or more and 7.0% by mass or less (“Cu…promote the corrosion…particularly between 0.2% by weight and 8% by weight” [0016]; “0.01-10wt% of…Cu” [0025]); one of ordinary skill in the art would appreciate that adjusting the corrosion rate of the alloy by the amount of corrosion promoter element, such that the amount is preferably in the range of 0.2-8wt% to achieve the desired corrosion rates (see para. [0038]), reads on the claimed limitations requiring adjusting the corrosion rate by adjusting the alloy composition of Claim 2 to further comprise Cu within 1.5-7wt%. Additionally, Wilks teaches wherein increasing the Ni content, a disclosed corrosion promoter (see para. [0016]) increases the corrosion rate (“increased corrosion level achieved…nickel has been added…higher nickel content resulting in a higher corrosion rate” [0076]; “addition of nickel to these magnesium-aluminum alloys significantly increases the corrosion rate of the alloys” [0081]; see also Table 6; “for the magnesium-aluminium alloys, the addition of nickel…significantly increases the corrosion rate of the alloy…increase in corrosion rate is substantially proportional to the amount of added nickel. This can provide the further feature that the corrosion rate of these alloys is therefore "tunable" and alloys with specific desirable corrosion rates, or ranges of particular corrosion rates, can be produced” [0084]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that 

Regarding Claim 19, Wilks discloses a method of adjusting the corrosion rate of a degradable structural member (“magnesium alloy…as a corrodible downhole article…corrosion rate of at least 50mg/cm2/day” Abstract), wherein the corrosion rate is adjusted by the content of Ni or Cu in the degradable structural member using the degradable Mg alloy (“particularly comprises an element selected from…Ni…Cu…promote the corrosion of the alloy…in an amount of between 0.01% and 15% by weight…particularly between 0.1% and 10% by weight…more particularly between 0.2% by weight and 8% by weight” [0016]; “0.01-10 wt% of an element selected from the group consisting of…Ni…Cu…combinations thereof” [0025]; see para. [0038] disclosing the preferred ranges for corrosion rates; one of ordinary skill in the art would appreciate that adjusting the amount of the element selected to promote corrosion resistance such that the Mg alloy achieves a particular range of corrosion rate reads on the claimed limitation requiring the adjustment of the content of Ni or Cu to adjust the corrosion rate).
Wilks discloses an alloy according to Claim 3 (see rejection of Claim 3 above), and thus one with preferably 0.01-7wt% Ni (“Ni in an amount of…particularly 0.01% and 3% by weight” [0029]; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)). Wilks further teaches wherein the 0.01-10wt% of corrosive element may be a combination of Ni and Cu (“0.01-10 wt% of an element selected from the group consisting of Ni…Cu and combinations thereof” [0028]). 
Wilks does not expressly teach wherein the content of the Cu 1.5-7wt% for the alloy of Claim 3, and thus wherein the corrosion rate for the alloy of Claim 3 is specifically adjusted by the Cu content such that the Cu content is 1.5-7wt%. However, it would have been obvious to one of ordinary skill in the art to have made the alloy, which comprises up to 10wt% of the combination of corrosive elements of Ni and Cu, as taught by Wilks, to have the preferred amount of Ni, i.e., 0.01-7wt%, as taught by Wilks with the remainder of the corrosive element content being Cu (from 3-9.99wt% which reads on 1.5-7wt%). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428.  The examiner can normally be reached on Monday - Friday 9:00-4:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/             Examiner, Art Unit 1735                                                                                                                                                                                           

/ALEXANDRA M MOORE/             Primary Examiner, Art Unit 1731